738 N.W.2d 230 (2007)
Barbara LEGG, Personal Representative of the Estate of Robert Legg, Deceased, Plaintiff-Appellant,
v.
DAIMLERCHRYSLER CORPORATION and Silicosis, Dust Disease & Logging Industry Compensation Fund, Defendants-Appellees.
Docket No. 133744. COA No. 272752.
Supreme Court of Michigan.
September 21, 2007.
On order of the Court, the application for leave to appeal the March 16, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.